COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-082-CV
 
SABRE INC. AND FARECHASE, INC.                                               
APPELLANTS
V.
AMERICAN AIRLINES, INC.
                                                            
APPELLEE
----------
FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered the "Unopposed Joint Motion To Dismiss" and the
"Unopposed Motion To Dismiss Intervenor, Sabre Inc.'s Appeal." It is
the court's opinion that the motions should be granted; therefore, we dismiss
the appeal. See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party incurring the same, for which
let execution issue.
 
                                                           PER
CURIAM
 
PANEL M: DAY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: June 26, 2003

1. See Tex. R. App. P. 47.4.